UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 09-2003


C. MICHAEL WILLOCK; GWENDOLYN E. WILLOCK,

                 Petitioners - Appellants,

          v.

COMMISSIONER OF INTERNAL REVENUE,

                 Respondent - Appellee.



               Appeal from the United States Tax Court.
                        (Tax Ct. No. 07-22391)


Submitted:   February 25, 2010               Decided:   March 2, 2010


Before DUNCAN and AGEE, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


C. Michael Willock, Gwendolyn E. Willock, Appellants Pro Se.
Jonathan S. Cohen, John Schumann, UNITED STATES DEPARTMENT OF
JUSTICE, Washington, D.C., for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            C. Michael Willock and Gwendolyn E. Willock appeal the

tax court’s order sustaining the Commissioner’s issuance of a

notice of federal tax lien with respect to the Willocks’ 2001

federal income tax liability.          We have reviewed the record and

find   no   reversible   error.       Accordingly,   we   affirm   for    the

reasons stated by the tax court.          Willock v. Comm’r, Tax Ct. No.

07-22391    (U.S.T.C.    Aug.   14,   2009).    We   dispense   with     oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.

                                                                   AFFIRMED




                                      2